In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1138V
                                    Filed: February 8, 2016
                                          Unpublished

****************************
JANICE DEWALL,                         *
                                       *
                   Petitioner,         *    Ruling on Entitlement; Concession;
                                       *    Influenza (“Flu”) Vaccination;
                                       *    Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                    *    Administration (“SIRVA”); Special
AND HUMAN SERVICES,                    *    Processing Unit (“SPU”)
                                       *
                                       *
                   Respondent.         *
                                       *
****************************
Amber Diane Wilson, Maglio Christopher and Toale, P.A., Washington, DC, for
petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

      On October 7, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a left shoulder injury
caused by her September 12, 2014 influenza vaccination. Petition, ¶¶ 2, 3, 8. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On February 8, 2016, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent has “concluded that petitioner suffered a non-
Table injury of SIRVA [Shoulder Injury Related to Vaccine Administration] and that the
preponderance of the medical evidence indicates that the injury was causally related to
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
the flu vaccination she received on September 12, 2014.” Id. at 5. Respondent further
indicates that “based on the record as it now stands, compensation is appropriate, as
petitioner has satisfied all legal prerequisites for compensation under the Act.” Id.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                          2